People v Baljit (2015 NY Slip Op 07772)





People v Baljit


2015 NY Slip Op 07772


Decided on October 22, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 22, 2015

Sweeny, J.P., Renwick, Saxe, Gische, JJ.


15960 1592/13

[*1] The People of the State of New York, Respondent,
vNarainedat Baljit, Defendant-Appellant.


Schwed & Zucker, Kew Gardens (David Zucker of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alice Wiseman of counsel), for respondent.

Judgment, Supreme Court, New York County (A. Kirke Bartley, Jr., J.), rendered June 20, 2014, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of two to four years, unanimously affirmed.
Defendant's arguments are entirely unpreserved, and we decline to review them in the interest of justice. As an alternative holding, we find no basis for reversal. Pursuant to CPL 200.60, defendant was properly arraigned on a special information alleging a prior conviction that was an element of the charge. The prosecutor's opening statement was not inflammatory or unduly prejudicial. Evidence that defendant was driving with a suspended license was properly admitted to complete the narrative and explain why the police arrested and searched defendant (see e.g . People v Tosca , 98 NY2d 660 [2002]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 22, 2015
CLERK